Case 1:19-cr-00850-JSR Document 44 Filed 08/03/20 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA :
_y.-
19 Cr. 850 JSR)
PARKER H. PETIT and WILLIAM TAYLOR,
. SUPPLEMENTAL
Defendants. : PROTECTIVE ORDER
- x

 

Upon the application of the Defendants Parker H. Petit and William Taylor, and with the
consent of the United States of America, the Court supplements the governing protective order in
this action (the “Protective Order,” ECF No. 18) in order to address the production of discovery
material to Defendants by non-parties to this action (“Third Parties”), and in so doing finds and
orders as follows:

1. Unless ordered by the Court or otherwise provided for herein, all documents,
objects, and information (including electronically stored information) produced to the Defendants
by Third Parties in connection with this action (“Third Party Discovery Material”), whether in
response to subpoenas issued pursuant to Federal Rule of Criminal Procedure 17 or other requests,
will be held and used by the Defendants solely in connection with this action and defense of the
civil enforcement action, S.E.C. v. MiMedx Group, Inc., et al., 19-cv-10927 (NRB) (S.D.N.Y.)
(the “SEC Case”).

2. Third Parties may designate portion[s] of Third Party Discovery Material as
“Highly Confidential” by stamping or otherwise clearly marking as “Highly Confidential” the
protected portion in a manner that will not interfere with legibility or audibility, and by also
producing for future public use another copy of said Third Party Discovery Material with the

confidential information redacted.

 

 

 

 
Case 1:19-cr-00850-JSR Document 44 Filed 08/03/20 Page 2 of 5

3. The Third Party producing any given Third Party Discovery Material may designate
as Highly Confidential only such portion of such material as consists of:

(a) previously nondisclosed financial information (including without limitation
profitability reports or estimates, percentage fees, design fees, royalty rates,
minimum guarantee payments, sales reports and sale margins);

(b) previously nondisclosed material relating to ownership or control of any non-public
company;

(c) previously nondisclosed business plans, product development information, or
marketing plans;

(d) any information of a personal or intimate nature regarding any individual; or

(e) any other category of information hereinafter given confidential status by the Court.

4, If at any time prior to the trial of this action, a producing Third Party realizes that
some portion[s] of Third Party Discovery Material that that Third Party previously produced
should be designated as Highly Confidential, it may so designate by so apprising Defendants in
writing, and such designated portion[s] of the Third Party Discovery Material will thereafter be
treated as Highly Confidential under the terms of this order.

5. Any party who objects to the designation of Third Party Discovery Material as
Highly Confidential may at any time prior to the trial of this action serve upon counsel for the
designating Third Party a written notice stating with particularity the grounds of the objection or
request. If agreement cannot be reached promptly, counsel for all affected parties will convene a
joint telephone call with the Court to obtain a ruling.

6. The Defendants may only disclose Highly Confidential Third Party Discovery

Material to:

 

 

 
Case 1:19-cr-00850-JSR Document 44 Filed 08/03/20 Page 3 of 5

(a) the Defendants, their counsel, and personnel employed by or retained by defense
counsel, as needed for purposes of defending this action or the SEC Case;

(b) the Government;

(c) the SEC;

(d) as to any document, its author, its addressee, and any other person indicated on the
face of the document as having received a copy;

(e) any individual who defense counsel believes in good faith believes may be either a
prospective witness in this action or the SEC Case, or who may be able to provide
the defense with leads to additional evidence, and these individuals’ counsel; and

(f) the Court and its support personnel.

7. Highly Confidential Third Party Discovery Materials may be displayed to and
discussed with persons identified in Paragraphs 6(d) and 6(e) only on the condition that, prior to
any such display or discussion, each such persons shall be asked to sign an agreement to by bound
by this Order. In the event such person refuses to sign an agreement, the party desiring to disclose
the Highly Confidential Third Party Discovery Material may seek appropriate relief from the Court.

8. Each person who has access to the Highly Confidential Third Party Discovery shall
take all due precautions to prevent the unauthorized or inadvertent disclosure of such material.

9. The Third Party producing Third Party Discovery Material may authorize, in
writing, disclosure of Third Party Discovery Material, including any Highly Confidential Third
Party Discovery Material, beyond that otherwise permitted by this Order without further Order of
this Court.

10. This Order does not prevent the disclosure of any Third Party Discovery Material,

including any designated as Highly Confidential, in any hearing or trial held in this action, or to

 

 

 

 

 

 
Case 1:19-cr-00850-JSR Document 44 Filed 08/03/20 Page 4 of 5

any judge or magistrate judge, for purposes of this action. However, Highly Confidential Third
Party Discovery Material pertinent to any motion before the Court should initially be filed under
seal, absent consent of the Third Party producing such Highly Confidential Third Party Discovery
Material, or Order of the Court. All filings should comply with the privacy protection provisions
of Fed. R. Crim. P. 49.1.

11. If, in connection with this action or the SEC Case, a Third Party inadvertently
discloses information subject to a claim of attorney-client privilege or attorney work product
protection (“Inadvertently Disclosed Information”), such disclosure shall not constitute or be
deemed a waiver or forfeiture of any claim of privilege or work product protection with respect to
the Inadvertently Disclosed Information and its subject matter.

12. Ifa disclosing party makes a claim of inadvertent disclosure, the receiving party
shall, within five business days, return or destroy all copies of the Inadvertently Disclosed
Information, and provide a certification of counsel that all such information has been returned or
destroyed.

13. Except for Third Party Discovery Material that has been made part of the record of
this case, the defense shall return to the producing Third Party or securely destroy or delete all
Third Party Discovery Material within 60 days of the expiration of the period for direct appeal
from any verdict in this action or the SEC Case; the conclusion of any collateral attack; the period
of direct appeal from any order dismissing any of the charges in the above-captioned case; or the
granting of any motion made dismissing any charges in the above-captioned case or the SEC case,
whichever date is later.

14. There is good cause for entry of the supplemental protective order set forth herein.

 

 

 

 

 
Case 1:19-cr-00850-JSR Document 44 Filed 08/03/20 Page 5 of 5

15. | The provisions of this supplemental protective order shall not terminate at the

conclusion of this criminal prosecution and the Court will retain jurisdiction to enforce this Order

following termination of the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

by: /s/ Daniel Tracer
Edward Imperatore/Scott Hartman/
Daniel Tracer/Drew Skinner
Assistant United States Attorneys

by: /s/ Eric Bruce
Eric Bruce, Esq.
Matthew Menchel, Esq.
Counsel for PARKER H. PETIT

by: /s/ William Weinreb
William Weinreb, Esq.
William Burck, Esq.
Michael Packard, Esq.
Counsel for WILLIAM TAYLOR

SO ORDERED:
Dated: New York, New York

August -> , 2020

Date: 8/3/2020

Date: 8/3/2020

Date: 8/3/2020

YL

THEGYONORABLE YED S. RAKOFF
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 
